Appeal from a judgment of the Supreme Court (Lament, J.), entered December 2, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent withholding good time allowance.
Fetitioner challenges a determination withholding good time allowance based upon his refusal to participate in two treatment programs. Inasmuch as petitioner was conditionally released from prison on September 14, 2004, this proceeding is now moot (see Matter of Eades v Duncan, 307 AD2d 503 [2003]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.